Exhibit 10.2

 



IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE

 

CONFESSED JUDGMENT NOTE

 

$2,495,625.00 April 29, 2016 8% annual interest rate Fairfax County, Virginia

 

Lattice Incorporated promises to pay to Global Tel*Link Corporation the sum of
TWO MILLION FOUR HUNDRED NINETY FIVE THOUSAND SIX HUNDRED TWENTY FIVE
($2,495,625.00), plus interest at the annual rate of 8% on or before April 30,
2019. Value received, without offset. Lattice agrees to pay on the last day of
the month of each following quarter year (each, a “Settlement Date”), beginning
on July 31, 2016, that portion of the outstanding principal amount of this Note
and all interest accrued thereon that is specified in Schedule A attached
hereto. To the extent any Settlement Date is not a business day, then the
Settlement Date shall be the first business day immediately preceding such
Settlement Date.

 

All exemptions, protest, presentment and notice of dishonor to this debt are
hereby waived by the maker and endorser hereof.

 

Payable to:Global Tel*Link Corporation

 

Delivery to:Global Tel*Link Corporation
c/o Claudia G. Regen
12021 Sunset Hills Road, #100
Reston, VA 20190

 

Global Tel*Link Corporation shall permit payment of this Note, at a discounted
amount of TWO MILLION THREE HUNDRED SEVENTY THOUSAND EIGHT HUNDRED FORTY THREE
AND 75/100 ($2,370,843.75), at any time on or before April 30, 2017. There shall
be no grace period for such payment. Timely payment of TWO MILLION THREE HUNDRED
SEVENTY THOUSAND EIGHT HUNDRED FORTY THREE AND 75/100 ($2,370,843.75), plus
interest at the annual rate of 8%, on or before April 30, 2017, pursuant to the
terms of this Note, shall constitute full satisfaction of this Note.

Global Tel*Link Corporation shall permit payment of this Note, at a discounted
amount of TWO MILLION FOUR HUNDRED TWENTY THOUSAND SEVEN HUNDRED FIFTY SIX AND
25/100 ($2,420,756.25), at any time after April 30, 2017 but on or before April
30, 2018. There shall be no grace period for such payment. Timely payment of TWO
MILLION FOUR HUNDRED TWENTY THOUSAND SEVEN HUNDRED FIFTY SIX AND 25/100
($2,420,756.25), plus interest at the annual rate of 8%, on or before April 30,
2018, pursuant to the terms of this Note, shall constitute full satisfaction of
this Note.

 



 1 

 

 

Neither Lattice Incorporated nor Global Tel*Link Corporation may assign any of
its rights or obligations under this Note without the prior written consent of
the other party hereto, any such purported assignment without such consent being
null and void.

 

In the event of a default under the terms of this Note, Lattice Incorporated
agrees to pay the full amount due under the terms of this Note in the amount of
TWO MILLION FOUR HUNDRED NINETY FIVE THOUSAND SIX HUNDRED TWENTY FIVE
($2,495,625.00), plus interest at the annual rate of 8%, less any payments made
after the date of this Note.

 

TO THE CLERK OF THE CIRCUIT COURT FOR THE COUNTY OF FAIRFAX, VIRGINIA, GREETING:

 

Be it known to you that Lattice Incorporated is justly indebted to Global
Tel*Link Corporation in the amount of TWO MILLION FOUR HUNDRED NINETY FIVE
County, Virginia, in your said office and to confess judgment before you therein
against Lattice Incorporated in favor Global Tel*Link Corporation, or its
assigns, for said amount due, and for which Lattice Incorporated authorizes said
attorney-in-fact to confess judgment against it with waiver of all exemptions.

 



 2 

 

 

 



4/22/16 LATTICE INCORPORATED       By: /s/ Paul Burgess       Title: CEO        
   

 

 

 





STATE OF New Jersey ) COUNTY OF Camben )

 

 

Before me, Dawn Gilbert, a Notary Public of said County and State, personally
appeared Paul Burgess, with whom I am personally acquainted (or proved to me on
the basis of satisfactory evidence), and who, upon oath, acknowledged
himself/herself to be duly authorized to execute the instrument on behalf of
Lattice Incorporated, and that he/she executed the foregoing instrument for the
purposes therein contained.

Witness my hand and seal, at Office, this 22nd day of April 2016.

 

 

 

  /s/ Dawn Gilbert   Notary Public   My Commission Expires: January 25, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

 

SCHEDULE A

 

Payment Schedule

 

 



Paid on the date hereof $ 250,000 Upon Signature

 



 



Date   Prin Bal    Prin    Interest    TTL Pay’t                       
7/31/2016  $2,245,625   $250,000   $49,913   $299,913  10/31/2016  $1,995,625  
$250,000   $44,913   $294,913  1/31/2017  $1,45,625   $250,000   $39,913  
 289,913  4/30/2017  $1,495,625   $250,000   $34,913   $284,913  7/31/2017 
$1245,625   $250,000   $29,913   $279,913  10/31/2017  $995,625   $250,000  
$24,913   $274,913  1/31/2018  $745,625   $50,000   $19,913   $269,913 
4/30/2018  $250,000   $495,625   $14,913   $510,538                          
     $2,245,625   $259,300   $2,504,925 

 

 

 



 4 

 

